Citation Nr: 0029355	
Decision Date: 11/07/00    Archive Date: 11/16/00	

DOCKET NO.  99-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from March 1968 to 
October 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), granting the veteran service 
connection for PTSD and rating this disorder 50 percent 
disabling.

The Board notes that the VA psychiatric examination in 
October 1998 indicated that the veteran's alcoholism is, at 
least in part, secondary to his service-connected PTSD.  Once 
a claim is received, VA must review the claim and all 
supporting documents in a liberal manner to identify and 
adjudicate all reasonably raised claims.  See Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  In July 1998, the 
United States Court of Appeals for Veterans Claims (Court) in 
Barela v. West, 11 Vet. App. 280 (1998), interpreted the 
dictates of 38 U.S.C.A. § 1110 as clearly prohibiting only 
the payment of compensation for disability resulting from a 
veteran's own alcohol or drug abuse secondary to a service-
connected disorder, thus permitting the underlying grant of 
service connection for such disability, albeit without 
compensation.  Therefore, while the raised service-connection 
issue is not intertwined with the increased rating issue, as 
compensation is prohibited for alcoholism even if service 
connection is granted, the Board refers the issue raised by 
the record to the RO for adjudication.


REMAND

The veteran's representative, in a July 2000 letter, 
indicates that the veteran was seen by a VA psychiatrist at 
the West Haven VA medical center after the date of his last 
(October 1998) VA examination.  Records of this and any other 
VA treatment must be obtained and considered prior to 
consideration of the appeal.  Accordingly, the case is 
remanded to the RO for the following action:

Records of any VA outpatient or inpatient 
treatment as referenced above, and any 
additional treatment records as may be 
identified by the veteran, should be 
obtained for the record.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

- 3 -


